DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 05/31/2022. Claims 58-74 are pending in the instant application and Claims 1-20 have been previously canceled without prejudice or disclaimer. Claim 58 is the sole independent claim. Applicant submits no new claims have been added. Applicant also submits no new matter has been added. The acknowledgment that claims 21-57 were not previously withdrawn but instead canceled is noted here on the record. A response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 05/31/2022, with respect to Double Patenting Rejections have been fully considered and claims 1-20 have since been canceled. Therefore the rejections are moot. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/21 and 06/16/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 58-74 are allowed. These claims have been renumbered as 1-17.
Chen et al. (US 20210217419 A1) discloses “a lip-language recognition AAC system based on surface electromyography, comprising: a training subsystem, configured to collect facial and neck EMG signals in a lip-language movement through a high-density electrode array, improve signal quality through a signal preprocessing algorithm, classify the type of the lip-language movement through a classification algorithm, select an optimal number and optimal positions of the electrodes through a channel selection algorithm, establish an optimal matching template between the EMG signals and lip-language information, and upload the optimal matching template to a network terminal for storage; and a detection subsystem, configured to collect the EMG signals at the optimal positions during the lip-language movement based on the optimal number and the optimal positions of the electrodes selected by the training subsystem, call the optimal matching template, classify and decode the EMG signals, recognize the lip-language information, and transform the lip-language information into corresponding voice and picture information for real-time display, thereby achieving lip-language recognition.”
Prior art reference Tzvieli et al (US 20180092549 A1) discloses “an inward-facing head-mounted thermal camera (CAM) configured to take thermal measurements of a first region of interest (THROI1) on a user's face; an inward-facing head-mounted visible-light camera (VCAM) configured to take images of a second region of interest (IMROI2) on the face; wherein the first region of interest (ROI1) and the second region of interest (ROI2) overlap; and a computer configured to detect the physiological response based on THROI1, IMROI2, and a model.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“receiving a plurality of EMG (electromyography) electrode signals from EMG electrodes in contact with the face of the user;
processing said EMG signals to form processed EMG signals, comprising determining roughness of said EMG signals according to a defined window; and
determining if the facial expression is a neutral expression or a non-neutral expression; and
classifying said non-neutral expression according to said roughness to determine the facial expression, when the facial expression is a non-neutral expression; wherein said processing said EMG signals to form processed EMG signals further comprises removing noise from said EMG signals before said determining said roughness, and further comprises normalizing said EMG signals after said determining said roughness.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Applications: US 20190025919 A1	US 20190155386 A1	US 20180240261 A1
Related Patent: US 11328533 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/               Primary Examiner
Art Unit 2665